DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	This Office Action is in response to amendment filed 12/15/2021.
	Claims 1, 3-7, 9-15 and 18-24 are pending in this action. Claims 1, 9 and 10 are currently amended. Claim 11 has been cancelled. Claim 24 is newly added claim.
	This Office Action is Final.


Response to Arguments
3.	Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
	As to the first point arguments,  on pages 7 of Applicant’s Remarks filed 12/15/2021, Applicant argues that Jones and Riedel fails to teach Jones and Riedel fail to teach or suggest a computer processor configured to tracks a user’s eye position, orientation or position and orientation using the camera integrated into or attached to the optical head mounted display and to adjust the position, orientation, alignment or combination thereof of the 3D stereoscopic display responsive to a change in the user’s eye position, orientation or position and orientation.
	However, Examiner respectfully disagrees. It is noted that the new reference of Wang is used for new ground rejection in view of amendment instead the reference of (par [0028-0029], gaze tracking system 405 includes a gaze tracking camera 410 and a control system 415. Gaze tracking system 405 is provided to continuously monitor the movement of eye 120, to determine a gazing direction (e.g., location of the pupil) of eye 120 in real-time.  Furthermore, Riedel teaches to adjust the position, orientation, alignment or combination thereof of the 3D stereoscopic display responsive to a change in the user’s eye position, orientation or position and orientation (par [0024] [0041] [0051] [0054],  the sensor tracking the user viewpoint position (position and orientation of one or both of the eyes); the user moves about the display, the displayed virtual imagery is updated to appear from the proper perspective). 
Applicant further argues that “the system of Riedel tracks the markers attached to the stereoscopic glasses but does not track a user’s eye position, orientation or position and orientation using a camera”.  Examiner respectfully disagrees because [0041] of Riedel clearly teaches that “At least one of the tracking sensors 108b or 108a, one of which 108a is obscured in this figure, tracks the user viewpoint position based on markers attached to stereoscopic glasses 116, worn by the user. Here, the term "user viewpoint position" refers to the position and orientation of one or both of the eyes of the user”.  Thus it is clear that the system of Riedel tracks a user’s eye position, orientation or position and orientation using tracking sensors.
	As to the second point arguments, Applicant argues that “the suggested modification would require a substantial reconstruction and redesign of elements shown 
	As to the third point of arguments, Applicant argues that Riedel teaches away from a system comprising an optical head mounted display unit comprising at least one mirror, at least one combiner or a combination thereof.
	However, Examiner respectfully disagrees. The reference Wang uses to teach an optical head mounted display unit (par [0020], HMD) comprising at least one mirror (mirror 210), at least one combiner or combination thereof, and reference Riedel uses to teach the 3D stereoscopic display. By adding well-known feature of tracking user’s eye position and orientation of Riedel would not change the operation of Wang. Therefore, the combination of Wang and Riedel teaches the claimed Applicant’s invention.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1, 5-6, 9-10, 12-15 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0077312 A1) in view of Riedel (US 2015/0264339 A1).

Regarding claim 1, Wang (Fig. 2) discloses a system comprising:
an optical head mounted display unit (par [0020], HMD) comprising at least one mirror (mirror 210), at least one combiner or combination thereof;
a computer processor (Fig. 5, par [0031], processors);
a camera integrated into or attached to the optical head mounted display (Fig. 4, camera 410, par [0028]);
wherein the computer processor is configured to track a user’s eye position, orientation or position and orientation using the camera integrated into or attached to the optical head mounted displays (par [0028-0029], gaze tracking system 405 includes a gaze tracking camera 410 and a control system 415. Gaze tracking system 405 is provided to continuously monitor the movement of eye 120, to determine a gazing direction (e.g., location of the pupil) of eye 120 in real-time). 

Wang does not teach:
a marker attached to the optical head mounted display; and
 display;
wherein the computer processor is configured to generate a 3D stereoscopic display of virtual data of a patient;
wherein the computer processor is configured to update the 3D stereoscopic display based on the tracked position, orientation, or position and orientation of the marker using data from the camera separate from the optical head mounted display;
wherein the computer processor is configured to adjust the position, orientation, alignment or combination thereof of the 3D stereoscopic display responsive to a change in the user’s eye position, orientation or position and orientation, and to maintain the 3D stereoscopic display of the virtual data centered over the user’s eye.

Riedel (Figs. 1, 3A, 3C, 6A, 6B, 6C) teaches:
a marker attached to the optical head mounted display (par [0051], tracking markers 116a mounted on glasses); and
a camera (tracking sensor 108a) separate from the optical head mounted display configured to track a position, orientation, or position and orientation of the marker attached to the optical head mounted display (par [0051]); 
wherein the computer processor is configured to generate a 3D stereoscopic display of virtual data of a patient (par [0040], a processor or processors, not pictured, manages all tasks associated with graphics generation, tracking, interaction simulation, and all other relevant input and output operations. The user is presented with a stereoscopic three-dimensional model 115 or interface that appears to originate from beneath the system in a user interaction volume in front of the user),
wherein the computer processor is configured to update the 3D stereoscopic display based on the tracked position, orientation, or position and orientation of the marker (par [0051], tracking markers 116a mounted on glasses) using data from the camera separate from the optical head mounted display (tracking sensor 108a) (par [0024] [0051] [0054], the user moves about the display, the displayed virtual imagery is updated to appear from the proper perspective);
wherein the computer processor is configured to adjust the position, orientation, alignment or combination thereof of the 3D stereoscopic display responsive to a change in the user’s eye position, orientation or position and orientation (par [0024] [0041] [0051] [0054],  the sensor tracking the user viewpoint position (position and orientation of one or both of the eyes); the user moves about the display, the displayed virtual imagery is updated to appear from the proper perspective); and to maintain the 3D stereoscopic display of the virtual data centered over the user’s eye (par [0051]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang with Riedel to teach a marker attached to the optical head mounted display; and a camera separate from the optical head mounted display configured to track a position, orientation, or position and orientation of the marker attached to the optical head mounted display; wherein the computer processor is configured to generate a 3D stereoscopic display of virtual data  based on the tracked position, orientation, or position and orientation of the marker using data from the camera separate from the optical head mounted display; wherein the computer processor is configured to adjust the position, orientation, alignment or combination thereof of the 3D stereoscopic display responsive to a change in the user’s eye position, orientation or position and orientation, and to maintain the 3D stereoscopic display of the virtual data centered over the user’s eye. The suggestion/motivation would have been to provide a display system with 3D in situ visualization that can maintain the eye's natural accommodation-vergence relationship.

Regarding claim 5, Wang and Riedel disclose the system of claim 1. Wang further teaches wherein the optical head mounted display is a see-through optical head mounted display (par [0041], HMD 700 is capable of displaying an augmented reality to the user. Partially transparent mirrors 705 permit the user to see a real world image via external scene light 230).

Regarding claim 6, Wang and Riedel disclose the system of claim 1.  Wang further teaches wherein the optical head mounted display is a non-see through or a virtual reality optical head mounted display (par [0020], augmented reality heads up display).  

Regarding claim 9, Wang and Riedel disclose the system of claim 1.
Wang (Figs. 1B, 4) teaches:
(par [0029], adjust the position, orientation, and/or curvature of deformable mirror 210), at least one combiner or combination thereof along at least one of an x-axis, y-axis or z-axis or combinations (claim 8, a global angle actuator coupled to the platform to rotate the single continuous deformable mirror surface about at least one axis) thereof to maintain the left display substantially centered over the left eye and to maintain the right display substantially centered over the right eye (par [0029], if eye 120 looks left, then image 225 may be shifted to the left to track the eye movement and remain in the user's central vision).  Thus adjusting the deformable mirror to move the image in the users central vision would not move the display; in other words, the displays are still maintain centered over the use’s eyes).

Regarding claim 10, Wang and Riedel disclose the system of claim 1. 
Wang further teaches the wherein the system is configured to move the at least one mirror, at least one combiner or combination thereof in at least an axial plane, a sagittal plane, a coronal plane, an oblique plane or combinations thereof (par [0022-0024]).

Regarding claim 12, Wang and Riedel disclose the system of claim 1. 
Wang (Fig. 1) further teaches wherein the display of the optical head mounted display unit comprises at least one of a physical display or physical display elements, a projection or an image generated by the physical display or physical display elements, a (mirror 210).

Regarding claim 13, Wang and Riedel disclose the system of claim 1. 
Riedel (Fig. 8) further teaches wherein the computer processor (par [0040], processors) is configured to maintain the 3D stereoscopic display in a substantially parallel plane relative to the frontal plane of the face of the user (par [0060], the display screen in a substantially parallel relative to the frontal plane of the face of the user.

Regarding claim 14, Wang and Riedel disclose the system of claim 9. 
Wang teaches the system further comprising at least one mechanical, electric, electromagnetic, magnetic, ultrasonic actuator or a combination thereof configured to move the at least one mirror (deformable mirror 210), at least one waveguide or combination thereof (par [0024]). 

Regarding claim 15, Wang and Riedel disclose the system of claim 1.
Wang does not teach wherein the computer processor is configured to adjust the 3D stereoscopic display responsive to the movement of the user’s eye is intermittently or continuously.
(par [0041] [0051] [0054]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang with Riedel to teach wherein the computer processor is configured to adjust the 3D stereoscopic display responsive to the movement of the user’s eye is intermittently or continuously. The suggestion/motivation would have been to provide a display system with 3D in situ visualization that can maintain the eye's natural accommodation-vergence relationship.

Regarding claim 19, Wang and Riedel disclose the system of claim 1.
Wang does not teach wherein the system is configured to adjust the 3D stereoscopic display responsive to the movement of the user’s eye using tracking the user eyes 
Riedel teaches wherein the computer processor is configured to adjust the 3D stereoscopic display responsive to the movement of the user’s eye using tracking the user eyes (par [0041] [0051] [0054]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang with Riedel to teach wherein the computer processor is configured to adjust the 3D stereoscopic display responsive to the movement of the user’s eye. The suggestion/motivation would have been to provide a display system with 3D in situ visualization that can maintain the eye's natural accommodation-vergence relationship.

Regarding claim 20, Wang and Riedel disclose the system of claim 1.
Wang does not teach wherein the camera separate from the optical head mounted display is part of a surgical navigation system.
Riedel (Figs. 2, 3A) teaches wherein the camera (tracking sensor 108a) separate from the optical head mounted display is part of a surgical navigation system (par [0051]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang with Riedel to teach wherein the camera separate from the optical head mounted display is part of a surgical navigation system. The suggestion/motivation would have been to provide a display system with 3D in situ visualization that can maintain the eye's natural accommodation-vergence relationship.

Regarding claim 21, Wang and Riedel disclose the system of claim 1.
Wang does not teach wherein the computer processor is configured to track movement between optical head mounted display and the user’s eye using the camera integrated into or attached to the optical head mounted display.
Riedel teaches wherein the computer processor (par [0040], a processor or processors) is configured to track movement between optical head mounted display (par [0040], the user moves about the display system) and the user’s eye (par [0041], user viewpoint position" refers to the position and orientation of one or both of the eyes of the user) using the camera integrated into or attached to the optical head mounted display (par [0067], camera).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang with Riedel to teach wherein the computer processor is configured to track movement between optical head mounted display and the user’s eye using the camera integrated into or attached to the optical head mounted display. The suggestion/motivation would have been to provide a display system with 3D in situ visualization that can maintain the eye's natural accommodation-vergence relationship.

Regarding claim 22, Wang and Riedel disclose the system of claim 1.
Wang further teaches wherein the computer processor (Fig. 5, par [0031], processors) is configured to track the user’s pupil using the camera integrated into or attached to the optical head mounted display (Fig. 4, camera 410, par [0043]), (par [0028-0029], gaze tracking system 405 includes a gaze tracking camera 410 and a control system 415. Gaze tracking system 405 is provided to continuously monitor the movement of eye 120, to determine a gazing direction (e.g., location of the pupil) of eye 120 in real-time). 

Regarding claim 23, Wang and Riedel disclose the system of claim 1.
Wang do not teach wherein the virtual data of the patient comprise a 2D display, a 3D display, or a 2D display and a 3D display of a CT scan or MRI scan of the patient.
(par [0075], 2D) and a 3D display of a CT scan (Figs 14A, 14B, par [0065], medical scanning system) or MRI scan of the patient.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang with Riedel to teach wherein the virtual data of the patient comprise a 2D display, a 3D display, or a 2D display and a 3D display of a CT scan or MRI scan of the patient. The suggestion/motivation would have been to provide a display system with 3D in situ visualization that can maintain the eye's natural accommodation-vergence relationship.

Regarding claim 24, Wang and Riedel disclose the system of claim 1.
Wang (Fig. 2) further teaches wherein the at least one mirror (mirror 210), at least one combiner or combination thereof comprise at least one holographic optical element, prism, diffraction grating, reflector (mirror 210 may be implemented as a flexible reflective film disclosed by Wang in [0022]), waveguide, flat combiner, curved combiner, Fresnel type combiner, cascaded prism/mirror combiner, free form TIR combiner, diffractive combiner, holographic waveguide combiner, holographic light guide combiner, tapered oblique light guide combiner, light guide, virtual retinal display or a combination thereof.


7.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Riedel and further in view of Perez et al. (US 2013/0169683 A1; hereinafter Perez).

Wang and Riedel do not teach wherein the optical head mounted display comprises a left display and a right display and wherein the left display is maintained substantially centered over the left eye of the user responsive to the movement of the left eye and the right display is maintained substantially centered over the right eye of the user responsive to the movement of the right eye.
Perez teaches wherein the optical head mounted display comprises a left display and a right display and wherein the left display is maintained substantially centered over the left eye of the user responsive to the movement of the left eye and the right display is maintained substantially centered over the right eye of the user responsive to the movement of the right eye (Fig. 6B, step 616, par [0046][0073] [0114] [0132], the one or more processors determine whether each pupil is aligned with the respective optical axis based on the pupil position in the image format, e.g. image frame, in accordance with an alignment criteria. In the case in which the detection area 139 is centered on the optical axis 142, the one or more processors determine whether the pupil position is centered in the image format, e.g. centered in the image frame, in accordance with an alignment criteria. The pupil position may be determined in horizontal and vertical directions for each eye with respect to the optical axis; the display device including a right eye display system and a left eye display system).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang and Riedel with Perez to teach wherein the optical head mounted display comprises a left display and a right display 

Regarding claim 4, Wang and Riedel disclose the system of claim 1.
Wang and Riedel do not teach wherein the optical head mounted display unit displays a left display image and a right display image and wherein the left display image is maintained substantially centered over the left pupil of the user and the right display image is maintained substantially centered over the right pupil of the user.
 Perez  teaches the optical head mounted display unit displays a left display image and a right display image and wherein the left display image is maintained substantially centered over the left pupil of the user and the right display image is maintained substantially centered over the right pupil of the user (Fig. 6B, step 616, par [0046] [0073] [0114] [0132], the one or more processors determine whether each pupil is aligned with the respective optical axis based on the pupil position in the image format, e.g. image frame, in accordance with an alignment criteria. In the case in which the detection area 139 is centered on the optical axis 142, the one or more processors determine whether the pupil position is centered in the image format, e.g. centered in the image frame, in accordance with an alignment criteria. The pupil position may be determined in horizontal and vertical directions for each eye with respect to the optical axis; the display device including a right eye display system and a left eye display system).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang and Riedel with Perez to teach the optical head mounted display unit displays a left display image and a right display image and wherein the left display image is maintained substantially centered over the left pupil of the user and the right display image is maintained substantially centered over the right pupil of the user. The suggestion/motivation would have been to align a see-through, near-eye, mixed reality display device with an IPD of a user based on image data of a pupil for each eye in an image format.

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Riedel and further in view of Azar et al. (US 2005/0251030 A1; hereinafter Azar).
Regarding claim 7, Wang and Riedel disclose the system of claim 6. Wang (Fig. 4) further teaches one or more camera (camera 410) for displaying live data (par [0035], a new gazing image 420 may be continually acquired as a video stream of images). 
In same field of endeavor (providing augmented reality images), Azar further teaches further comprising one or more cameras (video camera) for displaying live data (live video) of a target area of activity on the patient (patient’s head) by the non-see through virtual reality optical head mounted display (non-see through display) (par [0003-0005]).
.

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Riedel and further in view of Schneider et al. (US 2015/0173846 A1; hereinafter Schneider).

Regarding claim 18, Wang and Riedel disclose the system of claim 1.
Wang and Riedel do not teach wherein the marker is an optical marker, a radiofrequency marker, an infrared marker, an LED or a combination thereof.
Schneider teaches wherein the marker is an optical marker, a radiofrequency marker (par [0142], RF marker), an infrared marker, an LED or a combination thereof.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang and Riedel with Schneider to teach wherein the marker is radiofrequency marker. The suggestion/motivation would have been to provide an area of focus point.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691